DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 16, 17, 19-21, 36-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEO et al PG PUB 2019/0140776.
Re Claims 1, 7, 16, SEO et al teaches a UE (a terminal) includes a processor and memory with program codes for monitoring for candidates of the control channel (PDCCH) based on a (CORESET) CCE-to-REG mapping type (interleaving) configured by the BS, among different available mapping types which is fixed wherein one or more related parameters (CORESET CCE-to-REG mapping related parameter) for the one mapping type are also fixed [0009, 0012 0023, 0048].
Re Claims 2, 8, 17, related on mapping type can interleaving type which is fixed and includes interleaving related parameters such as bundling size, an interleaver size, and the like [0048].
Re Claims 4, 19, 36, teaches the CORESET CCEs can be RMSI CORESET CCEs [0056].

Re Claims 6, 21, 38, mapping type (another) can be non-interleave mapping type [0048].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18, 35 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al PG PUB 2019/0140776.
Re Claims 3, 18, 35, SEO et al teaches the fixed interleaving related parameter indicates an interleaver size is 2 [0009].  One skilled in the art would have been motivated to hardcode the interleaver size to fixate the interleaving parameter.  Therefore, it would have been obvious to one skilled to hardcode the interleaving parameter to prevent change in the related parameter.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 16-21, 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472